DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claims included in the prosecution are 27-49.
Claim Rejections - 35 USC § 112


1. 	Claims 27-49 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the composition containing siRNA and its effect on Staph. aureus bacterial infection and neuro2 a and does not reasonably provide enablement for the composition and it’s in vitro effect on ‘generic’ eye diseases or disorders, cancer, viral infection and bacterial infection,  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d, 1400 (Fed.Cir.1988). Among these factors are: (1) the nature of the invention; 2) the state of the prior art; 3) the relative skill of those in the art; 4) the predictability or unpredictability of the art; 5) the breadth of the claims; 6) the amount of direction or guidance presented; 7) the presence or absence of working examples; and 8) the quantity of experimentation necessary. When the above factors are weighed, it is the .
 1) The nature of the invention: the invention concerns with a method of treating various diseases or conditions using claimed porous silicon nanoparticles. Claim 27 does not even recite specific therapeutic agents.
 2) The state of the prior art: the state of the prior art is very high in terms of formulating nanoparticle compositions for sustained release effect and treating various disease states using appropriate therapeutic agents.
 3) The relative skill of those in the art: the skill of one of ordinary skill in the art is very high (Ph.D level technology). 
4) The predictability or unpredictability in the art: as is well known in the art, the term, 'cancer' is term encompassing multiple types of proliferative diseases such as, carcinomas, myelomas, sarcomas, leukemias and lymphomas to name a few. There is no single drug, which is effective against all forms of cancer.  Furthermore, there is unpredictability in the art in extrapolating the in vitro studies to in vivo effect as evident by the reference of Voskoglou-Nomikos (see page 4236, col. 1). Similar is the case with generic terms, disease or disorder of the eye (which includes even cancer), generic viral infections which includes both RNA and DNA viruses or bacterial infections which includes both gram negative and gram positive bacteria. With respect to viral diseases the examiner points out that viral diseases include those due enveloped viruses which include SARs viruses which in turn even includes COVID-19 As pointed out above, claim 27 does not even recite specific drugs.

 6) The amount of direction of guidance provided: instant specification does not provide adequate guidance in the terms of the treatment various diseases claimed.
7) The presence or absence of working examples: The only working examples show the  in vitro effect of the composition containing a specific si RNA effect on neuro2 a cells and a specific bacterium.
8) The quantity of experimentation necessary: since as pointed out above, the generic term encompasses multitudes of therapeutic agents and there are different types of cancer, viral and bacterial diseases and  one cannot determine which of the compositions containing the therapeutic  agents are effective against which cancer category, viral diseases and bacterial diseases without undue experimentation. One cannot also determine without undue experimentation which therapeutic agents encapsulated claimed silicon  particles are effective against which of the cancers, diseases and disorders of eye, cancers, viruses and bacteria.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 27-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 27-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,702,474 by itself or in combination with Brinker (US 2014/0079774) of record and  Kester (US 2005/0025820) of record. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a method of treatment comprising delivering the same composition containing molecular cargo as the patented claims and since the treatment of various diseases recited in instant dependent claims depend upon the molecular cargo required for treating that specific disease, instant claims are obvious variants over the patented claims.
	Brinker discloses fusogentic liposomes encapsulating porous silicon nanoparticle core for the treatment of cancer. The nanoparticles are loaded with DNA, si RNA, proteins and other anti-cancer agents. Brinker teaches N-methoxy PEG-DSPE, DMPC, and DOTAP as the liposome forming lipids. The liposome sizes are below 500 nm. The 
Kester teaches a formulation comprising liposomes and porous silica particles having a shell of metal silicate. The liposomes contain PEG_DSPE to which the targeting moieties such as antibodies could be attached (Abstract, 0015, 0047, 0050, 0055, 0058, 0060, 0078 and claim 53).
One of ordinary skill in the art since the references of Brinker and Kester teach that compositions containing silicon nanoparticle core and containing molecular cargo for the treatment of diseases (see 0012-0019, 0067-0074, 0077, 0102, 0123, 0126 and claims of Brinker; (Abstract, 0015, 0047, 0050, 0055, 0058, 0060, 0078 and claim 53 of Kester). 
.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612